  

PROMISSORY NOTE

 

Original Issue Date: December 27, 2013

 

Principal Amount: $100,000.00 (USD)

 

FOR VALUE RECEIVED, Alan D. Shoopak, D.M.D. Orthodontic Group, P.A., a Florida
professional corporation (“Maker”), located at 3001 Executive Drive, Suite 180,
Clearwater, FL 33762, promises to pay to Hani “Sam” Tadros, D.D.S. (“Holder”),
at 1960 East Bay Dr., Largo, FL, or at such other location as Holder may
designate from time to time in a written notice provided to Maker, the principal
amount of One Hundred Thousand and 00/100 DOLLARS ($100,000.00) (the “Principal
Amount”), upon the terms and conditions specified below. This Promissory Note is
issued as of the date set forth above (the “Original Issue Date”) pursuant to an
Asset Purchase Agreement (the “Purchase Agreement”) by and among Holder,
Implant, General & Cosmetic Dentistry of Tampa Bay, P.A., a Florida corporation
(“IGCD”), Sebring Management FL, LLC, a Florida limited liability company
(“SMFL”) and Maker. Capitalized terms used but not otherwise defined in this
Note shall have the meanings ascribed thereto in the Purchase Agreement.

 

1.          Interest; Repayment; Form of Payments.

 

(a)          The outstanding Principal Amount of this Note shall bear interest
at a rate equal to 6.25% per annum, which interest shall be computed on a
365-day year basis.

 

(b)          Beginning on the date that is one calendar month from the date of
this Note and on each one month anniversary thereafter (i.e. monthly) Maker
shall make a total of twelve (12) equal principal and interest payments of
$8,618.14.

 

(c)          Unless otherwise specified, all payments shall be made in lawful
money of the United States of America at the address of Holder set forth above,
or at such other place as Holder may from time to time designate in writing to
Maker. Payment shall be credited first to the accrued interest then due and
payable and the remainder applied to the Principal Amount.

 

2.          Prepayment. Maker may prepay all or any portion of the Principal
Amount and accrued and unpaid interest, in whole or in part, without penalty.

 

3.          Events of Default. The term “Event of Default”, wherever used in
this Note, shall mean any one of the following events:

 

(a)          any failure to make any payment of principal or interest on this
Note on the date it becomes due and payable (whether by acceleration or
otherwise), which failure is not cured within fifteen (15) days after written
notice of such default is sent by Holder;

  

 

 

  

(b)          Maker shall: (i) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to pay, debts as they become
due; (ii) apply for, consent to or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for Maker or any property thereof, or
make a general assignment for the benefit of creditors; (iii) in the absence of
such application, consent or acquiescence, permit or suffer to exist the
appointment of a trustee, receiver, sequestrator or other custodian for Maker or
for a substantial part of the property thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days; (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, in respect of Maker and, if any such case or proceeding is not commenced by
Maker, such case or proceeding shall be consented to or acquiesced in by Maker
or shall result in the entry of an order for relief or shall remain for 60 days
undismissed; or (v) take any action authorizing, or in furtherance of, any of
the foregoing.

 

4.          Remedies. Upon the occurrence of an Event of Default hereunder,
Holder may, at its option, (a) declare the entire unpaid principal balance of
this Note, together will all accrued and unpaid interest thereon and all other
amounts payable hereunder, immediately due and payable, and (b) exercise any and
all rights and remedies available to Holder under applicable law, including,
without limitation, the right to collect from Maker all sums due under this
Note. The remedies of Holder shall be cumulative and concurrent, and may be
pursued singularly, successively or together, at the sole discretion of Holder,
and may be exercised as often as occasion therefor shall arise.

 

5.          Cost of Collection.   Maker shall pay all costs of collection,
including reasonable and documented attorneys’ fees, on failure to pay any
principal or interest when due on this Note. Reasonable attorneys’ fees are
defined to include, but not be limited to, all fees and costs incurred in all
matters of collection and enforcement, construction and interpretation, before,
during and after suit, trial, proceedings and appeals, as well as appearances in
and connected with any bankruptcy proceedings or creditors’ reorganization or
similar proceedings, or which arise without filing suit.

 

6.          Setoff. Notwithstanding anything to the contrary, Maker shall have
the right to set off against the Principal Amount and the accrued interest
thereon any amounts that are or become payable by Holder or its Affiliates to
Maker, SMFL or their respective Affiliates, including any such amounts arising
under the indemnification provisions of the Purchase Agreement, and such set off
shall not constitute an Event of Default or breach of this Note or the Purchase
Agreement; provided, however, to the extent that Holder disputes the amount of
such set off, at the time payments are otherwise due hereunder Maker shall pay
such set off amount to a mutually agreeable third party to be held until Holder
and Maker mutually agree upon, or a court of competent jurisdiction directs, the
distribution of such set of amount and the distribute(s) thereof.

 

7.          Waivers.    Maker waives protest, demand, presentment and notice of
dishonor, notice of the maturity, nonpayment, and all requirements necessary to
hold it liable as Maker.

  

 

 

  

8.          Amendment. This Note may be amended or a provision hereof waived
only in a writing signed by both Maker and Holder. Failure by Holder, at any
time, to exercise any of Holder’s options or rights hereunder or to accelerate
the debt upon an Event of Default hereunder, shall not be construed as (i) a
novation of this Note; (ii) a waiver of the right of Holder to thereafter insist
upon strict compliance with the terms of this Note; or (iii) a bar to exercise
any of Holder’s options or rights at a later date. No waiver of any default or
Event of Default hereunder shall operate as a waiver of any other default or
Event of Default hereunder. A waiver or release with reference to any one event
shall not be construed as continuing, as a bar to, or as a waiver or release of
any subsequent right, remedy or recourse as to a subsequent event. Time is of
the essence with regard to this Note. No delay or omission on the part of Holder
in exercising any right or remedy shall operate as a waiver thereof and no
single or partial exercise by Holder of any right or remedy shall preclude any
other or future exercise thereof or the exercise of any other right or remedy.

 

9.          Severability. The unenforceability or invalidity of any provision or
provisions of this Note as to any Person, entity, or circumstance shall not
render that provision or those provisions unenforceable or invalid as to any
other provisions or circumstances, and all provisions hereof, in all other
respects, shall remain valid and enforceable.

 

10.         Interest Savings Clause. If any interest payment (or other payment
which is deemed by law to be interest) due hereunder is determined to be in
excess of the then legal maximum rate, then that portion of each interest
payment representing an amount in excess of the then legal maximum rate shall
instead be deemed a payment of principal and applied against the Principal
Amount.

 

11.         Assignment. This Note is not assignable by Holder without Maker’s
written consent, which consent may be withheld in Maker’s sole and absolute
discretion.

 

12.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses set forth in the Purchase Agreement (or at such other address for a
party as shall be specified in a notice given in accordance with the Purchase
Agreement).

 

13.         Legal Matters. The validity, construction, enforcement, and
interpretation of this Note are governed by the laws of the State of Florida,
without regard to principles of conflict of laws. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America located in Tampa, Florida or the courts of the State of Florida
located in Sarasota, Florida, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

14.         Entire Agreement. This Note contains the entire understanding of the
parties with respect to the subject matter hereof and thereof supersede all
prior agreements, understandings, discussions and representations, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

  

 

 

  

15.         Documentary Stamps.     Holder shall pay all necessary documentary
stamp taxes due on the obligation evidenced by this Note.

 

16.         Waiver of Jury Trial. THE MAKER AND THE HOLDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE LENDER ACCEPTING THIS NOTE.

  

[Signature Page Follows]

  

 

 

  

IN WITNESS HEREOF, this Note has been executed by Maker and delivered to Holder
as of the date first above written.

 

 

  Alan D. Shoopak, D.M.D. Orthodontic Group, P.A.         By:       Alan D.
Shoopak, D.M.D., President

 

Sebring Software, Inc. hereby guarantees the timely payment obligations of Maker
in accordance with the terms of this Note.

 

  Sebring Software, Inc., a Nevada corporation         By:       Leif Andersen,
President

 

 

 

